Citation Nr: 1200135	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-35 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for glaucoma, as a result of treatment received from a Department of Veterans Affairs medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran's October 2008 VA Form 9 included a request for a hearing.  However, in July 2009, the Veteran withdrew that hearing request.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2011).

The Veteran testified at a formal RO hearing in Indianapolis, Indiana in July 2009.  This transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was given the wrong prescription for his eyeglasses when he was treated at the VA Medical Center in 2005.  He relates that he used these improper eyeglasses for a year to 14 months and developed a loss of balance, and began seeing white flashes.   He says that when his eyes were rechecked by VA he was told  "there was a good chance" that his use of eyeglasses with the wrong prescription caused his glaucoma.  See July 2009 Hearing transcript.

The Board acknowledges that a September 2006 VA treatment record verifies that the Veteran's previous eyeglasses were made incorrectly and did not reflect his proper prescription.  At no time has the Veteran been afforded a VA examination to determine if his glaucoma was caused by negligence, carelessness, or similar instance of fault on the part of VA medical providers.  As the Board is not free to make its own medical determinations, but rather, must rely on competent evidence from a medical professional, it finds that a remand is necessary to obtain a medical opinion to determine the etiology of his glaucoma and if it was caused by negligence, carelessness, or similar instance of fault on the part of VA medical providers.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991);

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA medical records pertaining to the eyes, to include all records from VA Optometrist, Dr. D.G.S.

2.	Request that a VA ophthalmologist review the entire claims file and render the following medical opinions:

a) Determine if VA ophthalmology treatment, to include issuing the wrong prescription eyeglasses, caused glaucoma or any other additional disability; and, if so, what the additional disability is, and 

b) Whether such additional disability was caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing this medical treatment, and 

c) Was the additional disability the result of an event that was not reasonably foreseeable.  

The claims file, this remand and treatment records must be made available to the examiner for review of the pertinent evidence, and the report should so indicate.

3.	After completing the above, the RO should readjudicate the Veteran's claim.  If the benefits sought are not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


